Name: Commission Regulation (EEC) No 219/87 of 26 January 1987 amending Regulation (EEC) No 1634/86 laying down detailed rules for the application of the supplementary trade mechanism to olive oil and oil-cake imported into Portugal and fixing the target ceiling for imports into Portugal during 1987 of olive oil and oilcake
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce;  agricultural activity;  trade;  Europe
 Date Published: nan

 No L 24/8 Official Journal of the European Communities 27. 1 . 87 COMMISSION REGULATION (EEC) No 219/87 of 26 January 1987 amending Regulation (EEC) No 1634/86 laying down detailed rules for the appli ­ cation of the supplementary trade mechanism to olive oil and oil-cake imported into Portugal and fixing the target ceiling for imports into Portugal during 1987 of olive oil and oilcake Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 251 thereof, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade ('), and in particular Article 7 ( 1 ) thereof, Whereas Article 249 of the Act of Accession provides that olive oil and oilcake are to be subject to the supplemen ­ tary trade mechanism (STM); whereas Article 251 of the same Act provides that an estimate is to drawn up at the start of each marketing year on the basis of production and consumption estimates for olive oil and oilcake in Portugal ; whereas, however, as regards oilcake, reference should be made to the calendar year ; whereas the target ceilings fixed are based on these estimates ; Whereas Commission Regulation (EEC) No 1634/86 (2), as amended by Regulation (EEC) No 3507/86 (3), laid down detailed rules for the application of the supplemen ­ tary trade mechanism to olive oil and oilcake imported into Portugal and the target ceilings in Portugal for the period 1 March to 31 December 1986 ; Whereas the amount of the securities provided for on issue of the STM import licences should be reduced ; Whereas the target ceilings for 1987 in the case of oil ­ cake and for the 1986/87 marketing year in the case of olive oil should be fixed : HAS ADOPTED THIS REGULATION : Article 1 In Article 2 (2) of Regulation (EEC) No 1634/86, '50' and *30' are hereby replaced by 5' and '3'. Article 2 1 . The target ceiling for imports into Portugal of olive oil falling within subheading 15.07 A of the Common Customs Tariff from the other Member States shall be 3 750 tonnes for the period 1 November 1986 to 31 October 1987. 2. The target ceiling for imports into Portugal of oil ­ cake falling within subheading 23.04 B of the Common Customs Tariff from the other. Member States shall be 27 000 tonnes. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 2 shall apply with effect from 1 November 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 January 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 55, 1 . 3 . 1986, p. 106 . (2) OJ No L 144, 29. 5 . 1986, p. 20 . 0 OJ No L 324, 19 . 11 . 1986, p. 8 .